‘ Case 4:20-cr-00315-JED Document 2 Filed in USDC ND/OK on | TR D
OK G2 /M_ED
7 wi LL DEC 0 8 2020

Mark C. McCartt, Clerk
IN THE UNITED STATES DISTRICT COURT DISTRICT @ OURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

Case No. 90 CR3 1 5 JED

 

 

 

UNITED STATES OF AMERICA, )
)
Plaintiff, ) FILED UNDER SEAL
)
v. ) INDICTMENT
) [COUNT 1: 18 U.S.C. § 371 —-
LATOYA LISA DYTHE, ) Conspiracy to Make a False
DEVON JAMYLL JONES, ) Statement to a Firearms Dealer;
) COUNT 2: 18 U.S.C. §§ 924(a)(1)(A)
Defendants. ) and 2-—- False Statement to a Firearms
) Dealer;
) Forfeiture Allegation: 18 U.S.C. §
) 924(a)(1)(A) and 28 U.S.C. § 2461 -
) Firearms Forfeiture]
THE GRAND JURY CHARGES:

COUNT ONE
[18 U.S.C. § 371)]

On or about April 11, 2020, in the Northern District of Oklahoma, the defendants,
LATOYA LISA DYTHE and DEVON JAMYLL JONES, knowingly and willfully
conspired and agreed together and with others both known and unknown to commit
offenses against the United States in violation of Title 18, United States Code, Section 371,
as follows:

INTRODUCTION

LL. At all times relevant to this Indictment, federal regulations required that a

firearms purchaser fill out an ATF Form 4473, Firearms Transaction Record (hereinafter

“ATF Form 4473”), to complete the purchase of a firearm.
4
Case 4:20-cr-00315-JED Document 2 Filed in USDC ND/OK on 12/08/20 Page 2 of 6

2. The firearms purchaser must answer questions on the ATF Form 4473.
Question 11.a in Section A on ATF Form 4473 asks the following question and supplies
the following instructions and explanations:

“Are you the actual transferee/buyer of the firearm(s) listed on this form? Warning:
You are not the actual transferee/buyer if you are acquiring the firearm(s) on behalf
of another person. If you are not the actual transferee/buyer, the licensee cannot
transfer the firearm(s) to you. Exception: If you are only picking up a repaired
firearm(s) for another person, you are not required to answer 11.a. and may proceed
to question 11.b.?” The firearms purchaser must answer the question by checking
either a box marked “yes” or a box marked “no.”

3. The ATF Form 4473 requires that the firearms purchaser certify that the
answers are true, correct, and complete, and make various acknowledgments as part of that
certification. The ATF Form 4473 certification and acknowledgments read as follows:

“I certify that my answers to Section A are true, correct, and complete. I have read
and understand the Notices, Instructions, and Definitions on ATF Form 4473. I
understand that answering “yes” to question 11.a. if I am not the actual buyer is a
crime punishable as a felony under Federal law, and may also violate State and/or
local law. I understand that a person who answers “yes” to any of the questions 11.b.
through 11.i and/or 12.b through 12.c is prohibited from purchasing or receiving a
firearm. I understand that a person who answers “yes” to question 12.d.j. is
prohibited from purchasing or receiving a firearm, unless the person also answers
“yes” to question 12.d.2 and provides documentation required in 18.c. I also
understand that making any false oral or written statement, or exhibiting any false
or misrepresented identification with respect to this transaction, is a crime
punishable as a felony under Federal law, and may also violate State and/or local
law. I further understand that the repetitive purchase of firearms for the purpose of
resale for livelihood and profit without a Federal firearms license is a violation of
law. (See Instructions for Question 14).”

4, There is a signature line appearing below the certification provision of the
ATF Form 4473 where the firearms purchaser signs and certifies all the representation in

the certification provision.
Case 4:20-cr-00315-JED Document 2 Filed in USDC ND/OK on 12/08/20 Page 3 of 6

5. The ATF Form 4473 is not submitted to any Federal agency or law
enforcement entity upon completion, but the federally licensed firearms dealer must retain
the Form 4473 in its records.

OBJECTS OF THE CONSPIRACY

6. The object of the conspiracy was to commit the offense of Making a False
Statement to a Firearms Dealer, in violation of Title 18, United States Code, Section
924(a)(1)(A).

MANNER AND MEANS OF THE CONSPIRACY

7. It was part of the conspiracy that the defendants would purchase a firearm,
that is, an FN Herstal S.A. (FNH USA) F.N., Model 5.7., 5.7 X 28mm semi-automatic
pistol, serial number 3863452285 (hereinafter “the Firearm”).

8. It was part of the conspiracy that the defendants would provide cash to
purchase the Firearm.

9. It was further a part of the conspiracy that false statements would be made to
T.W., an Employee of Bass Pro, a Firearms Dealer to purchase the Firearm.

OVERT ACTS

10. On April 11, 2020, the defendants drove to Bass Pro Shop in Broken Arrow,
Oklahoma, within the Northern District of Oklahoma.

11. Upon arrival at the location, the defendants approached the counter and
looked at the glass case containing the Firearm.

12. JONES told DYTHE to specifically ask to examine the Firearm.
Case 4:20-cr-00315-JED Document 2 Filed in USDC ND/OK on 12/08/20 Page 4 of 6

13. DYTHE asked T.W., a Bas Pro Shop employee, for the Firearm so she could
handle it.

14. When T.W. asked DYTHE if the Firearm was for her, DYTHE told T.W.
that she was a police officer and knew the law. -

‘15. DYTHE produced a card that identified her as a Tulsa police officer.

16. In executing the ATF Form 4473, DYTHE represented that she was
purchasing the Firearm for herself.

17. In executing the ATF Form 4473, DYTHE represented that she was born in
Achille, Oklahoma.

18. DYTHE certified her answers by signing and dating the ATF Form 4473.

19. JONES provided DYTHE U.S. Currency to purchase the Firearm.

20. DYTHE purchased the Firearm.

| 21. DYTHE and JONES exited the bass pro shop with Firearm.

22. DYTHE gave JONES the Firearm while in the parking lot of Bass Pros
Shop.

23. JONES thereafter kept the Firearm.

All in violation of Title 18, United States Code, Section 371.
Case 4:20-cr-00315-JED Document 2 Filed in USDC ND/OK on 12/08/20 Page 5 of 6

COUNT TWO
[18 U.S.C. §§ 924(a)(1)(A) and 2]

On or about April 11, 2020, in the Northern District of Oklahoma, the defendants,
LATOYA LISA DYTHE and DEVON JAMYLL JONES, aiding and abetting each
other, knowingly made a false statement and representation to T.W., an Employee of Bass
Pro Shop, a federally licensed Firearms Dealer, with respect to information required by the
provisions of Chapter 44 of Title 18, United States Code, to be kept in the records of Bass
Pro Shop, in that the defendant DYTHE executed a ATF Form 4473, Firearms Transaction
Record, to the effect that she was purchasing a firearm, that is, a FN Herstal S.A. (FNH
USA) F.N., Model 5.7., 5.7 X 28mm semi-automatic pistol, serial number 3863452285,
for herself, when in truth and fact, she was purchasing the firearm for JONES, who directed
DYTHE to make the purchase for him and provided DYTHE U.S. Currency to make the
purchase.

All in violation of Title 18, United States Code, Sections 924(a)(1)(A) and 2.
Case 4:20-cr-00315-JED Document 2 Filed in USDC ND/OK on 12/08/20 Page 6 of 6

FORFEITURE ALLEGATION
[18 U.S.C. § 924(a)(1)(A) and 28 U.S.C. § 2461]

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,
United States Code, Section 924(a)(1)(A) and Title 28, United States Code, Section 2461.

Upon conviction of the offenses alleged in this Indictment, as a part of her
sentence, the defendants, LATOYA LISA DYTHE and DEVON JAMYLL JONES,
shall forfeit to the United States, any firearm involved in or used in the knowing
commission of such offenses.

All pursuant to Title 18, United States Code, Section 924 (a)(1)(A) and Title

28, United States Code, Section 2461.

 

 

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

Zn, /s/ Grand Jury Foreperson
D. EDWARDS W Grand Jury Foreperson

Assistant United States Attorney
